Case: 5:19-cv-00188-KKC Doc #: 14 Filed: 11/18/19 Page: 1 of 15 - Page ID#: 222



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                         CENTRAL DIVISION -- LEXINGTON

 BUCK RYAN,                                         CIVIL ACTION NO. 5:19-188-KKC

       Plaintiff,


 v.                                                       OPINION AND ORDER


 DAVID BLACKWELL, JOSEPH REED,
 DEREK LANE, and MIKE FARRELL,

       Defendants.



                                         *** *** ***

       This matter is before the Court on Defendants’ motion to dismiss Plaintiff’s complaint.

Plaintiff Buck Ryan brought suit for damages under 42 U.S.C. § 1983, alleging violations of

his constitutional rights; he also alleges violations of state law. (DE 1.) Defendants David

Blackwell, Joseph Reed, Derek Lane, and Mike Farrell filed a motion to dismiss pursuant to

FED. R. CIV. P. 12(b)(6). (DE 7.) For the reasons stated below, the Court grants Defendants’

motion.

                                       Background

       Plaintiff is a tenured member of the University of Kentucky faculty. (DE 1 at 1.)

Sometime on or after April 30, 2018, Defendant Farrell, Interim Director of UK’s School of

Journalism and Media, and Dan O’Hair, then-dean of UK’s College of Communication and

Information, presented Plaintiff with an audit report produced by UK’s General Counsel’s

office. (DE 1 at 1-2.) At the request of that office, Defendant Reed, an auditor for UK,

conducted an investigation that culminated in this report and focused primarily on Plaintiff’s

use of his book Writing Baby, Editing Dog and You: A Friendly Place to Begin Improving Your


                                              1
Case: 5:19-cv-00188-KKC Doc #: 14 Filed: 11/18/19 Page: 2 of 15 - Page ID#: 223



Writing (“Writing Baby”) in his courses. (DE 1 at 5-6.) The report claimed that Plaintiff

profited more than $6,000 from using Writing Baby in his courses. (DE 1 at 6.) Plaintiff

responded to Defendant Farrell and Dr. O’Hair with a letter discussing the report’s faults,

its purportedly false and defamatory statements, and requesting that the report be voided.

(DE 1 at 7.)

       At a subsequent meeting, Dr. O’Hair demanded that Plaintiff resign his position,

citing the report; although, the report did not recommend that Plaintiff resign. (DE 1 at 2, 7.)

When Plaintiff refused, Defendant Blackwell, UK’s provost, initiated administrative

proceedings to terminate him. (DE 1 at 2, 7.) Defendant Blackwell also issued an allegedly

false press release about Plaintiff, claiming that he had used university resources to steal

from students. (DE 1 at 2.) In August 2018, UK’s Senate Advisory Committee on Privilege

and Tenure recommended that the termination proceedings be dropped. (DE 1 at 2-3, 8.)

Plaintiff later publicly challenged Defendant Blackwell and UK president Eli Capilouto’s

purportedly baseless attempt to fire him; in response, Defendant Lane, Interim Dean of UK’s

College of Communication and Information, and Defendant Farrell allegedly retaliated

against Plaintiff by making false and defamatory claims, removing his teaching

responsibilities, and constructively discharging him from the faculty. (DE 1 at 3.) Plaintiff

describes this series of conduct as efforts to coerce him to resign. (DE 1 at 14.)

       Plaintiff filed suit in this Court on April 29, 2019. (DE 1.) The complaint alleges four

counts of violations of federal or state law. First, Defendant Blackwell’s statement was

unconstitutional retaliation against Plaintiff for having asserted his due process rights. (DE

1 at 11-12.) Second, Defendant Blackwell’s statement constitutes defamation. (DE 1 at 12.)

Third, the audit report constitutes defamation and wrongly casts Plaintiff in a false light.

(DE 1 at 12-13.) Finally, the efforts to coerce Plaintiff to resign were unconstitutional

retaliation against Plaintiff for having asserted his rights to freedom of speech and due

                                               2
Case: 5:19-cv-00188-KKC Doc #: 14 Filed: 11/18/19 Page: 3 of 15 - Page ID#: 224



process. (DE 1 at 13-14.) Defendants filed their motion to dismiss on May 24, 2019. (DE 7.)

Defendants argue that Plaintiff has failed to state a claim under 42 U.S.C. § 1983 and,

regardless, Defendants are entitled to qualified immunity. (DE 7 at 10.) Defendants also

argue that, if Plaintiff’s federal law claims are dismissed, the Court should decline to exercise

supplemental jurisdiction over his state law claims. (DE 7 at 10.) Finally, all Defendants

argue that even if the Court exercises supplemental jurisdiction over Plaintiff’s state law

claims, he has failed to state a claim against Defendants Reed or Blackwell. (DE 7 at 10.)



                                           Analysis

I. Standard

       To survive a Rule 12(b)(6) motion to dismiss, the complaint must assert sufficient facts

to provide the defendant with “fair notice of what the… claim is and the grounds upon which

it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation and internal quotation

marks omitted). A complaint must also “contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 570). “A complaint should be dismissed pursuant to

Rule 12(b)(6) only if there is no law to support the claims, if the alleged facts are insufficient

to state a claim, or if on the face of the complaint there is an insurmountable bar to relief.”

Browning v. Pennerton, 633 F. Supp. 2d 415, 429 (E.D. Ky. Jun. 22, 2009) (citing Rauch v.

Day & Night Mfg. Corp., 576 F.2d 697 (6th Cir. 1978)). “When considering a motion to dismiss

pursuant to Rule 12(b)(6), the Court must accept as true all factual allegations in the

complaint and must draw inferences in a light most favorable to the plaintiff.” Drain v.

Nicholson, No. 1:07-cv-690, 2008 WL 123881, at *1 (S.D. Ohio Jan. 10, 2008). “However, the

Court need not accept as true legal conclusions cast in the form of factual allegations if those



                                                3
    Case: 5:19-cv-00188-KKC Doc #: 14 Filed: 11/18/19 Page: 4 of 15 - Page ID#: 225



conclusions cannot be plausibly drawn from the facts, as alleged.” O’Hair v. Winchester Police

Dep't, No. 5:15-cv-097-DCR, 2015 WL 4507181, at *2 (E.D. Ky. July 23, 2015).

II. 42 U.S.C. § 1983 Claims

         42 U.S.C. § 1983 provides “a vehicle for a plaintiff to obtain damages for violations of

the Constitution or a federal statute.” Boler v. Earley, 865 F.3d 391, 401 (6th Cir. 2017).

Under the law –

                 Every person who, under color of any statute, ordinance,

                 regulation, custom, or usage, of any State or Territory or the

                 District of Columbia, subjects, or causes to be subjected, any

                 citizen of the United States or other person within the

                 jurisdiction thereof to the deprivation of any rights, privileges,

                 or immunities secured by the Constitution and laws, shall be

                 liable to the party injured in an action at law, suit in equity, or

                 other proper proceeding for redress....

42 U.S.C. § 1983. Plaintiff appears to allege multiple claims under § 1983, arguing that

Defendants retaliated against him for having exercised his constitutional rights. “It is well

established that government actions, which standing alone do not violate the Constitution,

may nonetheless be constitutional torts if motivated in substantial part by a desire to punish

an individual for exercise of a constitutional right.”1 Thaddeus-X v. Blatter, 175 F.3d 378, 386

(6th Cir. 1999). Plaintiff alleges that the following actions were all constitutional torts, taken

in retaliation against him: the administrative proceedings to terminate his employment;




1 Nowhere in the record is it disputed that UK is a public entity and that the conduct at issue constitutes
government action. See Hutsell v. Sayre, 5 F.3d 996, 999 (6th Cir. 1993) (“That UK is considered an arm of the
state under state law… is apparent from the statutory scheme which governs it.”); Hall v. Med. Coll. of Ohio at
Toledo, 742 F.2d 299, 301-02 (6th Cir. 1984) (collecting cases where public colleges and universities were found
to be “arms of their respective state governments” for Eleventh Amendment immunity purposes).

                                                        4
    Case: 5:19-cv-00188-KKC Doc #: 14 Filed: 11/18/19 Page: 5 of 15 - Page ID#: 226



Defendant Blackwell’s public statement; and the efforts to coerce him to resign, including

changes to his employment conditions. (DE 1.)

         Three elements form the “essence” of retaliation claims: “the plaintiff engaged in

conduct protected by the Constitution or by statute, the defendant took an adverse action

against the plaintiff, and this adverse action was taken (at least in part) because of the

protected conduct.” Thaddeus-X, 175 F.3d at 386-87. Applying this standard, the Court finds

that Plaintiff has failed to state any retaliation claims.



A. Termination proceedings

         In his complaint, Plaintiff alleges that Defendant Blackwell “inaugurated proceedings

to abrogate Ryan’s tenure and terminate his employment” in retaliation for his “refusal to

resign his employment” and “his assertion of his due process rights.”2 (DE 1 at 7.) Essentially,

Plaintiff asserts that Blackwell retaliated against him by initiating the very due process

proceedings to which Ryan asserted he was entitled. (DE 7 at 12 n. 42.) In other words,

Plaintiff argues that by instituting due process proceedings, Defendants violated his

constitutional rights.

         University “[p]rofessors with tenure or with a continuing contract may not be

discharged without receiving a hearing in which they are informed of the grounds for their

dismissal and given the opportunity to challenge the sufficiency of those grounds.” Johnston-

Taylor v. Gannon, 907 F.2d 1577, 1581 (6th Cir. 1990). Thus, Defendants could have possibly

violated Plaintiff’s due process rights had they not provided him with notice of discharge and




2Plaintiff’s due process claims could only be procedural, not substantive. “[T]he termination of public
employment does not constitute a denial of substantive due process unless there has been an infringement of
some fundamental right,” and the right to tenured employment is not fundamental. McKenna v. Bowling Green
State Univ., 568 F. App’x 450, 456 (6th Cir. 2014) (citations and internal quotation marks omitted).

                                                     5
    Case: 5:19-cv-00188-KKC Doc #: 14 Filed: 11/18/19 Page: 6 of 15 - Page ID#: 227



an opportunity to be heard. The Court finds that Ryan’s allegations of a constitutional tort to

be without merit.



B. Blackwell’s statement

         Plaintiff alleges that Defendant Blackwell’s statement to the press3 was made in

retaliation for his refusal to resign his position. (DE 1 at 11-12.) Accordingly, the Court must

determine whether Plaintiff’s refusal to resign constituted an assertion of a due process right.

Plaintiff’s complaint makes clear that Ryan believes that his refusal to resign “constituted

an assertion of his due process rights under the Fourteenth Amendment.” (DE 1 at 7.) But

due process rights are only that – rights to due process. The Fourteenth Amendment does

not guarantee life, liberty, or property; it guarantees only that no State shall “deprive any

person of life, liberty, or property, without due process of law.” U.S. CONST. amend. XIV, § 1

(emphasis added). “[T]he Due Process Clause provides that certain substantive rights…

cannot be deprived except pursuant to constitutionally adequate procedures.” Cleveland Bd.

of Educ. v. Loudermill, 470 U.S. 532, 541 (1985). “The fundamental requirement of due

process is the opportunity to be heard at a meaningful time and in a meaningful manner.”

Mathews v. Eldridge, 424 U.S. 319, 333 (1976) (citations and internal quotation marks

omitted); see also Loudermill, 470 U.S. at 542 (“We have described the ‘root requirement’ of

the Due Process Clause as being ‘that an individual be given an opportunity for a hearing

before he is deprived of any significant property interest.’” (citations omitted) (emphasis

removed)).




3Plaintiff alleges that Blackwell “stat[ed] falsely to third parties in a press release issued by the University of
Kentucky to at least the Lexington Herald-Leader that Ryan ‘stole from students. And he used university
resources to do it.’” (DE 1 at 2.)

                                                          6
Case: 5:19-cv-00188-KKC Doc #: 14 Filed: 11/18/19 Page: 7 of 15 - Page ID#: 228



       Nowhere does Plaintiff actually allege that he requested the process due to him before

his tenured position would be terminated. The closest the complaint comes to properly stating

that Plaintiff asserted due process rights is the allegation that “Ryan’s refusal to resign and

assertion of his due process rights resulted in the termination effort by the university being

referred to its Senate Advisory Committee on Privilege and Tenure.” (DE 1 at 8.) But as the

discussion above highlights, Plaintiff clearly viewed the termination proceedings as an

unwanted procedure thrust upon him by Defendants. Further, Plaintiff never argues that

this procedure was itself inadequate. The Court cannot accept the claim that Plaintiff

requested due process when it is not properly alleged in the complaint, and will not infer such

a request when Plaintiff simultaneously argues that the process he received was unwanted,

constitutionally-violative, retaliatory conduct.

       Due process is the salve that the Fourteenth Amendment provides to protect citizens

from certain injurious State conduct. Plaintiff did not ask for relief but received it anyway,

and claims that the prescription was poison even after it mitigated his ailment. He has failed

to allege that he asserted his due process rights, and because of the complaint’s logical

enigmas, the Court cannot draw this inference in his favor; as a result, he has failed to assert

a claim that Defendant Blackwell’s statement was unconstitutional retaliation.



C. Efforts to coerce Plaintiff’s resignation

       Plaintiff alleges that “defendants have continued their efforts to coerce Ryan to resign

his employment as a tenured faculty member.” (DE 1 at 14.) The complaint summarizes these

efforts as follows: “Blackwell has never retracted his false statement that Ryan ‘stole from

students,’ Reed has harassed Ryan by continuing his audit investigation and Lane and

Farrell have stripped Ryan of his teaching responsibilities and substituted therefor duties of

a type and nature as to constitute an adverse employment action and/or constructive

                                               7
    Case: 5:19-cv-00188-KKC Doc #: 14 Filed: 11/18/19 Page: 8 of 15 - Page ID#: 229



discharge from his employment as a tenured faculty member.” (DE 1 at 14.) The complaint

appears to allege that the conduct for which these allegedly retaliatory actions were taken

includes Plaintiff’s public statements, as well as the purported assertion of due process rights

discussed above. (DE 1 at 13-14.)

i. First Amendment claim

         Plaintiff alleges that Defendants retaliated against him for exercising his First

Amendment right4 to criticize Blackwell, Capilouto, and the termination proceedings “at

public fora.” (DE 1 at 9-10, 13-14.)5 Defendants argue, inter alia, that Plaintiff “fails to

establish that he engaged in protected speech.” (DE 7 at 12.) Although “[a] government

employee does not relinquish all First Amendment rights otherwise enjoyed by [private]

citizens… a governmental employer may impose certain restraints on the speech of its

employees.” City of San Diego, Cal. v. Roe, 543 U.S. 77, 80 (2004). “The Court has made clear

that public employees do not surrender all their First Amendment rights by reason of their

employment. Rather, the First Amendment protects a public employee’s right, in certain

circumstances, to speak as a citizen addressing matters of public concern.” Garcetti v.

Ceballos, 547 U.S. 410, 417 (2006).

         The threshold issue for a First Amendment retaliation claim brought under § 1983 is

determining whether the plaintiff-employee’s speech addressed a matter of public concern.

Van Compernolle v. City of Zeeland, 241 F. App’x 244, 248-49 (6th Cir. 2007). As the Supreme

Court held in Connick v. Myers –




4The First Amendment’s protections of speech are applicable against the States through the Fourteenth
Amendment’s Due Process Clause. Gitlow v. New York, 268 U.S. 652, 666 (1925).

5According to Plaintiff, he “challenged and protested to Blackwell and Capilouto at public fora the initiation of
the proceedings to terminate his tenure and employment.” (DE 1 at 9.)

                                                         8
Case: 5:19-cv-00188-KKC Doc #: 14 Filed: 11/18/19 Page: 9 of 15 - Page ID#: 230



              when a public employee speaks not as a citizen upon matters of

              public concern, but instead as an employee upon matters only of

              personal interest, absent the most unusual circumstances, a

              federal court is not the appropriate forum in which to review the

              wisdom of a personnel decision taken by a public agency

              allegedly in reaction to the employee's behavior.

461 U.S. 138, 147 (1983). The Connick court further instructed that “[w]hether an employee’s

speech addresses a matter of public concern must be determined by the content, form, and

context of a given statement, as revealed by the whole record.” Id. at 147-48. Therefore, before

engaging in further constitutional analysis, the Court must determine whether the “content,

form, and context” of the pleadings reveal that Plaintiff’s statements addressed a matter of

public concern. See San Diego, 543 U.S. at 82-83; Connick, 461 U.S. at 147-48; see also

Brandenburg v. Hous. Auth. of Irvine, 253 F.3d 891, 898 (6th Cir. 2001) (“Only if an employee

can… prov[e] his or her speech was protected, should the court move on to determining

whether the last two elements of a cause of action for retaliation—adverse action and

motivation—are present.”) Plaintiff carries the burden of proof on this issue. See, e.g., Cockrel

v. Shelby Cty. Sch. Dist., 270 F.3d 1036, 1048 (6th Cir. 2001).

       When evaluating a Rule 12(b)(6) motion to dismiss, the Court must determine if the

complaint alleges sufficient factual matter to state a plausible claim for relief, and the

plaintiff must plead “factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” O’Hair, 2015 WL 4507181, at *2

(quoting Iqbal, 556 U.S. at 678) (internal quotation marks omitted) (emphasis added).

Because “[t]he inquiry into the protected status of speech is one of law, not fact,” any

allegations that Plaintiff’s statements were public in nature are legal conclusions, not facts.



                                               9
Case: 5:19-cv-00188-KKC Doc #: 14 Filed: 11/18/19 Page: 10 of 15 - Page ID#: 231



Connick, 461 U.S. at 148 n.7; see also Farhat v. Jopke, 370 F.3d 580, 589 (6th Cir. 2004)

(“Whether the speech at issue involves a matter of public concern is a question of law for the

court, although there may be some factual questions for a jury if it is disputed whether the

expressions occurred or what words were specifically stated.” (citations omitted)). The Court

is “not bound to accept as true a legal conclusion couched as a factual allegation.” Papsan v.

Allain, 478 U.S. 265, 286 (1986).

       Plaintiff’s complaint alleges that he “challenged Blackwell and university president

Eli Capilouto as to why they attempted to fire him with no grounds to do so and defamed in

[sic] this process.” (DE 1 at 3.) He alleges that his statements regarded “the initiation of the

proceedings to terminate his tenure and employment” which is “one of the most explosive

internal issues at the University of Kentucky in years.” (DE 1 at 9.) Plaintiff further

maintains that his “protests, objections and speech” addressed “the unfounded and false

grounds relied upon for the attempt to terminate his employment as a tenured faculty

member.” (DE 1 at 13-14.) Without referencing actual statements, Plaintiff also alleges that

“[t]he proceedings to terminate [his] tenure and employment as a tenured faculty member

became a widely-discussed issue,” and, citing a news article which apparently reported that

“UK faculty feel unrepresented in firing of tenured professor,” that “[t]he efforts of faculty

members at the University of Kentucky to communicate with its Board of Trustees regarding

the effort to terminate Ryan’s tenure and employment were obstructed by the University’s

General Counsel.” (DE 1 at 9.) The complaint is otherwise short on details of what Plaintiff

actually said. Nowhere in the pleadings is the content, form, or context of these statements

discussed in any further, meaningful detail. See Connick, 461 U.S. at 147-48.

       On only these bare facts, the law seems clear that the statements do not address

matters of public concern. In Connick, the Court warned that “presum[ing] that all matters

which transpire within a government office are of public concern would mean that virtually

                                              10
Case: 5:19-cv-00188-KKC Doc #: 14 Filed: 11/18/19 Page: 11 of 15 - Page ID#: 232



every remark… would plant the seed of a constitutional case.” 461 U.S. at 149. Rather,

“[m]atters of public concern are those that can ‘be fairly considered as relating to any matter

of political, social, or other concern to the community[.]’” Van Compernolle, 241 F. App’x at

249 (quoting Connick, 461 U.S. at 146). On this question of public concern, the Sixth Circuit

has explicitly contrasted “issues about which information is needed or appropriate to enable

the members of society to make informed decisions about the operation of their government”

with “internal personnel disputes or complaints about an employer’s performance.” Van

Compernolle, 241 F. App’x at 249 (citations and internal quotation marks omitted).

“[I]nternal grievances that are purely personal in nature are not matters of public concern;”

this generally includes grievances related to employee discipline. Id. at 250. This Court has

previously held that where communications “were motivated by self-interest” they are “more

akin to an internal dispute over a job than a plea of a concerned citizen to [his] government

to follow proper procedures.” Litz v. Univ. of Ky., No. 5:11-CV-164, 2013 WL 2257697, at *6

(E.D. Ky. May 22, 2013) (quoting Gragg v. Ky. Cabinet for Workforce Dev., 289 F.3d 958, 965

(6th Cir. 2002)) (citation and internal quotation marks omitted).

       Plaintiff’s statements about his own termination proceedings seem inescapably

personal in nature and self-interested. Even if Plaintiff’s colleagues at UK have shown

interest in, and have discussed, his termination proceedings (DE 1 at 9), that would not

automatically convert an internal personnel issue into a matter of public concern. See Van

Compernolle, 241 F. App’x at 250 (“A group effort to gain more overtime is no less an internal

personnel dispute than if it were the effort of one officer.”) If Plaintiff could show that he was

“speaking as a citizen” and making statements not “pursuant to [his] official duties,” that the

content of his statements was something more than “employee beef,” and concerned subject

matter besides his employment, those factors would bend the analysis towards the opposite



                                               11
Case: 5:19-cv-00188-KKC Doc #: 14 Filed: 11/18/19 Page: 12 of 15 - Page ID#: 233



direction. Litz, 2013 WL 2257697, at *6-*7 (citations and internal quotation marks omitted).

But the complaint – which never makes clear what Plaintiff actually said – fails to do so.

Removing its legal conclusions, Plaintiff’s complaint lacks sufficient, relevant, factual content

for the Court to conclude that his speech addressed a matter of public concern. As a result,

he has failed to assert a claim that the efforts to coerce his resignation were unconstitutional

retaliation for an exercise of his First Amendment rights.

       In his response to Defendants’ motion to dismiss, Plaintiff attempts to bolster his

complaint by alleging additional facts. (DE 12.) As an initial matter, Plaintiff’s response is

not a pleading. See FED. R. CIV. P. 7(a) (identifying the pleadings allowed). Because

“[a]ssessment of the facial sufficiency of the complaint must ordinarily be undertaken without

resort to matters outside the pleadings,” Gavitt v. Born, 835 F.3d 623, 640 (6th Cir. 2016),

Plaintiff cannot use his response to fortify the otherwise deficient factual content of his

complaint against the motion to dismiss. Regardless, even if these additional facts were

properly pleaded in the complaint, it is unlikely that they would compel a different outcome.

In his response to Defendants’ motion, Plaintiff cites the “substantial and continuing news

interest” and “news coverage” of his termination proceedings, supposedly generated in part

by UK press releases and Defendants’ statements, as factual support for his argument that

his speech, presumably about those proceedings, was on a matter of public concern. (DE 12

at 1, 5, 9.) The Court is unconvinced that news coverage of the termination proceedings

necessarily renders the issue a matter of public concern for Connick purposes. See Cockrel,

270 F.3d at 1051 (noting, first, that “the issue of industrial hemp is politically charged and

of great concern to certain citizens,” and, second, “in the past year alone, industrial hemp

advocacy in Kentucky has made news on several occasions”) (internal quotation marks

omitted). While the Supreme Court has held “that public concern is something that is a

subject of legitimate news interest,” San Diego, 543 U.S. at 83-84 (emphasis added), the word

                                               12
Case: 5:19-cv-00188-KKC Doc #: 14 Filed: 11/18/19 Page: 13 of 15 - Page ID#: 234



“legitimate” should carry some weight in that standard. “[P]ublic concern is something that

is… a subject of general interest and of value and concern to the public at the time of

publication.” Id. at 84. More than simply citing the breadth of news coverage, a complaint

should establish a factual basis for determining that the content of the speech relates to

“matter[s] of political, social, or other concern to the community,” Van Compernolle, 241 F.

App’x at 249 (quoting Connick, 461 U.S. at 146) (internal quotation marks omitted). The

pleadings here do neither.

       Elsewhere in his response, Plaintiff claims that “[t]he efforts to terminate Ryan have

been of substantial and abiding concern in the university community calling into question

the ordered governance of the institution” (DE 12 at 1-2); this is rephrased later as

“substantial concerns in the university community including as to the governance of the

institution by its Board of Trustees” (DE 12 at 9). These statements seem more like legal

conclusions than factual allegations. Their only factual support appears to be a news article

which Plaintiff filed as an exhibit to his complaint; he cited it there for its claim that “the

effort to terminate Ryan’s tenure and employment” was “[t]he most explosive internal issue

in years.” (DE 12 at 9; DE 1 at 9.) On its “[a]ssessment of the facial sufficiency of the

complaint,” the Court may – and does – consider this exhibit attached to the complaint

without converting Defendants’ motion into one for summary judgment because the exhibit

is “referred to in the complaint and [is] central to the claims contained therein.” Gavitt, 835

F.3d at 640. The Court has reviewed the exhibit along with the complaint and finds that even

incorporating the article as part of his pleading’s factual allegations leaves Plaintiff short of

the mark.

ii. Fourteenth Amendment claim

       Plaintiff also appears to argue that the efforts to coerce his resignation were taken in

retaliation for the assertion of his due process rights. (DE 1 at 13-14.) However, because

                                               13
Case: 5:19-cv-00188-KKC Doc #: 14 Filed: 11/18/19 Page: 14 of 15 - Page ID#: 235



Plaintiff has failed to properly allege an assertion of those rights, he has failed to state a

claim that the efforts to coerce his resignation were unconstitutional retaliation for such

assertions.



III. State Law Claims

         28 U.S.C. § 1367(a) “grants a district court broad discretion to decide whether to

exercise jurisdiction over state-law claims that are ‘so related to claims in the action within

such original jurisdiction that they form part of the same case or controversy.’” Gamel v. City

of Cincinnati, 625 F.3d 949, 951 (6th Cir. 2010) (quoting 28 U.S.C. § 1367(a)). Pursuant to

subsection (c), a court may decline to exercise supplemental jurisdiction over a state law claim

when it “has dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c).

“When all federal claims are dismissed before trial, the balance of considerations usually will

point to dismissing the state law claims, or remanding them to state court if the action was

removed.” Musson Theatrical, Inc. v. Fed. Express Corp., 89 F.3d 1244, 1254-55 (6th Cir.

1996).

         Because the Court will dismiss Plaintiff’s federal law claims, it will decline to exercise

supplemental jurisdiction over the remaining state law claims. Although there are

“circumstances where a district court should retain supplemental jurisdiction even if all of

the underlying federal claims have been dismissed,” Gamel, 625 F.3d at 952, none are

applicable here.6 Plaintiff has not “engaged in forum manipulation by deciding to dismiss his

federal-law claims,” the parties have not “completed discovery,” and there are no summary

judgment motions “ripe for decision.” Id.




6Plaintiff presents no argument as to why the Court should exercise supplemental jurisdiction over the state
law claims if the federal law claims are dismissed. (DE 12 at 17.)

                                                      14
Case: 5:19-cv-00188-KKC Doc #: 14 Filed: 11/18/19 Page: 15 of 15 - Page ID#: 236



                                     Conclusion

      Accordingly, the Court hereby ORDERS that:

      1) Defendants’ motion to dismiss (DE 7) is GRANTED;

      2) a judgment will be entered contemporaneously with this order.



      Dated November 18, 2019.




                                          15
